Citation Nr: 0919834	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by chronic fatigue syndrome to include widespread 
pain, joint pain, muscle cramping, muscle spasm, 
gastrointestinal disturbance and irregular menstrual cycle 
claimed as secondary to the Persian Gulf War.  

2.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fibromyalgia to include widespread pain, joint 
pain, muscle cramping, muscle spasm, gastrointestinal 
disturbance and irregular menstrual cycle claimed as 
secondary to the Persian Gulf War.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to June 
1993 and February 2001 to August 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The currently demonstrated fibromyalgia and chronic fatigue 
is shown as likely as not to have its clinical onset during 
the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her 
disability manifested by chronic fatigue and fibromyalgia is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service connection for memory loss claimed as due to an 
undiagnosed illness 
as a result of Persian Gulf War service

The Veteran is shown to have served in Southwest Asia and has 
reported having various symptoms due to undiagnosed illness.  
Specifically, she claims that she has a complex of symptoms 
that include fibromyalgia and chronic fatigue syndrome.  

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  

Its implementing regulation, 38 C.F.R. § 3.317, provides that 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms including, but 
not limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders; provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

In reviewing the record, VA examiners have provided somewhat 
conflicting information regarding diagnoses of her 
disorder(s).  

VA outpatient records dated in 2004 include diagnoses of 
fibromyalgia as well as differential diagnoses of 
fibromyalgia vs. Gulf War syndrome.  A nurse practitioner in 
August 2004 attributed the Veteran's symptoms to her 
psychiatric disability and ruled out a diagnosis of 
fibromyalgia, while another nurse practitioner in the same 
month indicated that her physical manifestations did fit the 
criteria for fibromyalgia as ascribed by the Center for 
Disease Control.

The Veteran has continued her complaints.  She underwent VA 
electromyograph (EMG) study in June 2005, which was 
considered abnormal.  Diagnoses of peripheral neuropathy have 
been reported.  Moreover, the Veteran underwent diagnostic 
testing and examinations in 2005 and 2006.  Several VA 
physicians, including her treating psychiatrist, have 
concluded that she has fibromyalgia and chronic fatigue 
syndrome as a result of her military service.   

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence, which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to her complaints of an illness or combination of 
illnesses manifested by chronic fatigue, widespread pain, 
joint pain, muscle cramping, muscle spasm, gastrointestinal 
disturbance and irregular menstrual cycle claimed as 
secondary to the Persian Gulf War, the Board notes that these 
particular signs or manifestations are shown to be due to an 
identified, rather than an "undiagnosed" cause.  As noted the 
medical record contain diagnoses that include chronic fatigue 
syndrome and fibromyalgia.  

Therefore, on this record, the claim of service connection on 
the basis of being due to an undiagnosed illness must be 
denied.  However, in addition to presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

While there have been different opinions regarding the 
Veteran's symptomatology, it is clear from the record that 
her symptoms have persisted since service.  Moreover, 
diagnostic studies have verified her complaints of ongoing 
neurological abnormalities and chronic fatigue.  Thus, the 
record in substance is supportive of the medical opinions in 
showings diagnoses of fibromyalgia and chronic fatigue 
syndrome.  It also shows that the current manifestations had 
their onset during the Veteran's period of active duty and 
have continued.  

In light of the treating physician's opinion, the inservice 
history of joint pain and fatigue, and the showing of 
continuing symptomatology after service, the Board finds that 
the evidence is at least in equipoise.  In resolving all 
reasonable doubt in the Veteran's favor, service connection 
for fibromyalgia and chronic fatigue syndrome is warranted.  


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for fibromyalgia is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


